DETAILED ACTION

The Applicant’s amendment filed on May 4, 2022 was received.  Claims 1, 5, 16, 18 20-21 and 24 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 4, 2022.

Drawings
The drawings were received on May 4, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 5 and 21 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Bondeson et al. on claims 1, 5-6, 8, 12, 16 and 23-25 are withdrawn because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bondeson et al. and Petersen et al. on claim 13 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bondeson et al. and Kwok et al. on claims 17-22 are withdrawn because independent claim 1 has been amended.
Please consider the following.

Claims 1, 6, 8, 12, 16, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester (US 20130192520).
In regards to claims 1 and 16, Burmester teaches a nozzle arrangement (10) (fig. 1-2) for applying first (liquid) and second (air) fluids to a substrate, wherein the nozzle arrangement and the substrate are capable of moving relative to one another in a first direction, the nozzle arrangement including:
a main body comprising first end plate-14 and second end plate-16, nozzle body-12, a first air shim plate-50, a separating shim plate-52, an adhesive shim plate-54 and a second air shim plate-80 (fig. 1; para. 43, 45-46) 
where a top surface (18) is capable to connect to a mounting region of a distributor/dispensing valve (fig. 1-2; para. 43) and the main body has an end-side side surface (fig. 6-8, 9-11) which extends in a second direction, which is perpendicular to the first direction (fig. 6-8, 9-11; para. 66)  
wherein the end-side side surface of the main body includes mutually adjacently arranged first outlet nozzles/liquid outlet (136) for the first fluid (liquid) to be applied is formed in a first row extending along the second direction (fig. 9-11; para. 52-53, 65-66), 
wherein the end-side side surface of the main body includes mutually adjacently arranged second outlet nozzles/air slots (100a/b) for the second fluid (air) is formed in a second row extending along the second direction (fig. 9-11; para. 49-50, 57), 
the second outlet nozzles/air slots (100a/b) are positioned on a first side of the first outlet nozzles/liquid outlet (136),
where the second row runs parallel to the first row (fig. 9-11).
Burmester does not explicitly teach in the embodiment discussed in figures 9/10 the first outlet nozzles has a single one of the second outlet nozzles on the first side of the first outlet nozzle.
Burmester teaches an alternative embodiment where each of the first outlet nozzles/liquid outlet (136) a single one of the second outlet nozzles/air slots (100a/b) on the first side of the first outlet nozzle (fig. 11b; para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alternative embodiment onto the first embodiment of Burmester because  it will provide quick cut-off without undesirable side effects (para. 70)  
In regards to claim 6, Burmester teaches a length of the first outlet nozzles/liquid outlet (136) is smaller than a length of the second outlet nozzles/air slots (100a/b) adjacent to the first outlet nozzles/liquid outlet (154)  (fig. 11).
In regards to claim 8, Burmester teaches the first outlet nozzles/liquid outlet (136) dispenses the first fluid/liquid as a first fluid stream onto the substrate and the second outlet nozzles/air slots (100a/b) dispenses gas/air as a second fluid stream, where the second fluid stream converges with the first fluid stream (fig. 9-11; para. 52-53, 65-66).
In regards to claim 12, Burmester teaches the nozzle arrangement comprises a form of a laminated nozzle assembly form by sheet elements which are connected to one another (fig 2, 10; para. 56-60).
In regards to claim 23, Burmester teaches the nozzle arrangement dispenses adhesive filaments which are known to be filaments of thermoplastic material (para. 3).
In regards to claim 25, Burmester teaches the second outlet nozzles/air slots (100a/b) dispenses pressurized air (para. 49-50, 57).

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester as applied to claims 1, 6, 8, 12, 16, 23 and 25 above, and further in view of Bondeson (US 20100327074).
In regards to claims 5 and 24, Burmester as discussed above, where Burmester teaches the first outlet nozzles/liquid outlet (136) may vary in length (para. 52-53). 
Burmester does not explicitly teach each of the first outlet nozzles and each of the second outlet nozzles has a nozzle opening with a surface area of each of the nozzle openings of the first outlet nozzles being an equal size or at least substantially of an equal size to each other, and wherein the nozzle openings of the first outlet nozzles are larger than a surface area of each of the nozzle openings of the second outlet nozzles and a length of each of the first nozzle is longer than a length of each of the second nozzle openings.
However, Bondeson teaches first outlet nozzles/liquid outlets (154) providing nozzle openings comprising effective surface being an equal size or at least substantially of an equal size to each other (fig. 6).  Bondeson teaches the nozzle openings of the first outlet nozzles/liquid outlets (154) is larger than one of nozzle openings of the second outlet nozzles/air slots (160/162) (fig. 6).
Bondeson further teaches nozzle openings of the first outlet nozzles/liquid outlet (154) has a longer length than nozzle openings of the second outlet nozzles/air slots (160/162) (fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the effective surface and length of the first outlet nozzles/liquid outlet (154) of Bondeson onto the first outlet nozzles/liquid outlet (136) of Burmester because Bondeson teaches it will change the cross section shape of filament (para. 34).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burmester as applied to claims 1, 6, 8, 12, 16, 23 and 25 above, and further in view of Petersen (US 2011/0114266).
In regards to claim 13, Burmester as discussed above, where the nozzle arrangement is part of a dispensing system (para. 43), but does not explicitly teach a distributor head connected to an actuator and moved relative to the substrate along a direction of movement; and the nozzle arrangement is connected to the distributor head in a mounting region of the distributor head, where the nozzle arrangement is arranged in the mounting region of the distributor head such that the end-side side surface of the main body of the nozzle arrangement is oriented at least substantially perpendicular to the direction of movement of the distributor head, where the distributor head moves in the direction of movement when fluids are applied via the first outlet nozzles of the nozzle arrangement.
However, Petersen teaches an adhesive and gas discharge nozzle which is connected to a device (1) which comprises an adhesive distribution housing (2, distributor head).  Petersen teaches the device is moved parallel to the substrate (23), where the movement would be provided by an actuator (not shown) (fig. 5a; para. 86, 98).
Petersen teaches the adhesive distribution housing (2) comprises an adhesive distribution sub-housings-2a which provides mounting region at an adhesive supply conduit (21), where the sub-housing-2a is mounted to adhesive distribution sub-housing-2b and gas nozzle housings 12 (fig. 5a; para. 86-87, 89-90).
Petersen teaches the outlets of the device which provide an end side surface are oriented perpendicular to the direction of movement of the device, where the device moves  in the direction of movement while applying adhesive onto the substrate (fig. 5a; para. 98).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the device of Petersen onto the nozzle arrangement of Burmester, because Petersen teaches it will reduce waste during the application of adhesive (para. 5).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester as applied to claims 1, 6, 8, 12, 16, 23 and 25 above, and further in view of Kwok (US 6,890,167).
In regards to claim 17, Burmester as discussed above, but do not explicitly teach he first outlet nozzles are formed for dispensing the first fluid at an equal first fluid mass flow rate, wherein the second outlet nozzles are formed for dispensing the second fluid at an equal second fluid mass flow rate.
However, Kwok teaches a plurality of first orifices (110), which are the same size, where the plurality of first orifices dispense the first fluid at the same mass flow rate to form the plurality of first fluid flows.  Kwok also teaches a plurality of second orifices (120), which are the same size, the plurality of second orifices dispense a second fluid at the same mass flow rate to form the plurality of second fluid flows (col. 8, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of first orifices which are the same size and the plurality of second orifices which are the same size of Kwok onto the first outlet nozzles/liquid outlet and second outlet nozzles/air slots of Burmester because Kwok teaches it will reduce the amount of fluid required to form the filaments (col. 2, lines 57-62).
 In regards to claim 18, Burmester and Kwok as discussed, where Burmester teaches mutually adjacent third outlet nozzles/air slots (100c/d) for the second fluid (air), 
where the third outlet nozzles/air slots (100c/d) are positioned on a second side of the of the first row of the first outlet nozzles/liquid outlet (136) that is opposite the first side, where 
the first row of the first outlet nozzles/liquid outlet (136) is arranged between the second row of the second outlet nozzles/air slots (100a/b) and the third row of third outlet nozzles/air slots (100c/d) (fig. 11; para. 65), and
where Burmester in view of Kwok teach the third outlet nozzles/air slots (100c/d) dispense the second fluid of air at an equal third fluid mass flow rate.
In regards to claim 19, Burmester and Kwok as discussed, where Burmester in view of Kwok teach the second and third mass flow rates are equal or different (Kwok-col. 9, lines 35-40).
In regards to claim 20, Burmester and Kwok as discussed, where Burmester teaches teach the third outlet nozzles/air slots (100c/d) are provided on the second side of the first outlet nozzles/liquid outlet (136) (fig. 11).
In regards to claim 21, Burmester and Kwok as discussed, where Burmester teaches teach the effective surface of nozzle openings of second and third outlet nozzles/air slots (100a/b/c/d) is of an equal size (fig. 6).
In regards to claim 22, Burmester and Kwok as discussed, where Burmester teaches the first outlet nozzles/liquid outlet (136) are formed for dispensing the first fluid to the substrate in first fluid streams, and the third outlet nozzles/air slots (100c/d) are formed for dispensing pressurized air in third fluid streams such that each of the third fluid streams converges with at least one of the first fluid streams (fig. 10-11; para. 49-50, 52, 65).

Response to Arguments
Applicant’s arguments, see page 9 remarks, filed May 4, 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burmester.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717